*602The complaint, purporting to state causes for tortious interference and conspiracy based upon plaintiff law firm’s discharge by its client, allegedly at the instigation of defendants, was properly dismissed. Although a law firm may prevail on a claim that a third party induced a client to cancel a retainer agreement upon a demonstration that the inducement was wrongfully effected (see Lurie v New Amsterdam Cas. Co., 270 NY 379), defendants’ actions, as alleged, amount to no more than “simple persuasion,” and, as such, do not constitute the sort of coercive, maliciously motivated wrong required to support a cause of action for tortious interference with prospective business relations (see Snyder v Sony Music Entertainment, 252 AD2d 294, 299-300). Plaintiff’s remaining cause for conspiracy was properly dismissed, since defendants’ alleged actions bear no discernible connection to an actionable underlying tort (see Alexander & Alexander of N.Y. v Fritzen, 68 NY2d 968, 969; American Preferred Prescription v Health Mgt., 252 AD2d 414, 416).
We have considered plaintiff’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Andrias, Buckley, Sullivan and Lerner, JJ.